DETAILED ACTION
1.	This action is made Non-Final in response to applicants’ Amendments / Request for Reconsideration filed 6/28/22.  Claims 2, 9-10, 13-14 are cancelled; claims 1, 4-6, 8, 15 are amended; claims 17-19 are added.  Claims 1, 3-8, 11-12, 15-19 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "said mineral oil".  There is insufficient antecedent basis for this limitation in the claim. To rectify, applicant can amend “oil” to “mineral oil” in claim 4. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of Benesh (NPL – YouTube video “Snow Globe dice video” published 10/5/17 by Rodney Benesh - https://www.youtube.com/watch?v=OHRrcPPBdnI). 
With respect to claims 1 and 19, Rybonator teaches a handheld D6 die configured to generate random numbers, when rolled and allowed to come to rest, the handheld D6 die comprising: a shell (outer shell with numerical markings – 0:00 – 0:10); a sealed, leak-proof void in said shell (both the outer shell and “glass orb” comprise a void and are sealed), said void having: a liquid having a specific gravity of less than 2.0 (water known to comprise specific gravity of 1; “recommend using water” – 2:38), and non-spherical visible matter capable of moving with said liquid, wherein said non-spherical visible matter is mica powder (“mica powder” – 1:15); said shell being made of translucent material so that said visible matter is visible from a point outside of said shell (0:00 – 0:10); and said shell being configured with a plurality of faces, each with numerical marking, so as to permit use as a number generating die Id; See also video from 9:00 – 10:00 minutes.   
Rybonator does not expressly disclose the specific gravity of the mica powder, or the combined specific gravity of the liquid and visible matter. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the specific gravity of liquid and visible matter is a known result effective variable for the movement characteristics of the visible matter and liquid, for example, a floating or swirling movement can be achieved. As extrinsic evidence, examiner cites to the teachings of Schaak (US Pat. No. 10,598,323) at column 7, lines 60-67, column 8, lines 8-22; Sampson (US Pat. No. 5,156,283) at column 3, lines 14-21; Smithies (US Pat. No. 4,686,784) at column 1; and Patterson (US Pat. No. 4,196,899) at column 2. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select the optimal specific gravity for the combined matter and liquid, including within the claimed range, via routine experimentation. The motivation is to provide a desired movement effect of the combined mix, and thus appealing aesthetics to the user of the die. 
Lastly, Rybonator teaches the use of an independent liquid filled container, such that the liquid contacts the container’s inside surface as opposed to an inside surface of the shell. However, Benesh, directed to the analogous art of die, teaches a die that utilizes a “snow-globe” effect without the use of an independent liquid filled container such that the liquid/bead contents of the die contacts and conforms to a shape characteristic of an inside surface of the shell (see video 0:01-0:47). At the time of invention, one ordinary skill in the art would have found it obvious to remove the liquid filled container as this expectantly provides a snow-globe effect which is an old and well-known visual feature common to novelty items. Moreover, by removing the globes used by Ryobonator, manufacturing costs and time is reduced. This proposed modification is considered to have a reasonable expectation of success as the liquid of Rybonator can be easily supplied within the shell without compromising the die. 
With respect to claim 3, mica powder is generally listed (i.e. using an internet search engine) with a specific gravity around 2.8, which is greater than the specific gravity of water (known sg of 1).  Moreover, the specific gravities of these components, as set forth above in the rejection of claim 1, is a known result effective variable based on the desired visual/movement characteristics desired. As stated above, one ordinary skill in the art would have found it obvious to select an optimal specific gravity for the liquid, including within the claimed range (i.e. less than the sg of mica powder) via routine experimentation. The motivation is to provide a desired movement effect of the combined mix, and thus appealing aesthetics to the user of the die. 

5.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of Benesh (NPL – YouTube video “Snow Globe dice video” published 10/5/17 by Rodney Benesh - https://www.youtube.com/watch?v=OHRrcPPBdnI) and further in view of Kinberg (US Pat. No. 4,507,099). 
With respect to claim 4, Rybonator does not expressly teach wherein its die utilizes a liquid oil as claimed. However, Kinberg, directed to novelty toys with liquids, teaches such features as using a mineral oil as the liquid (column 2, line 54) to be known in the art. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize mineral oil for the liquid for the expected purpose of providing a desired movement of entertaining visible matter within the die. This proposed combination is considered to have a reasonable expectation of success since Rybonator is primarily concerned with producing an aesthetically appealing and visually entertaining die and the mica powder will move within the mineral oil liquid due to their inherent differences in specific gravity. 
With respect to claims 5-6, Rybonator teaches the use of mica powder, and tertiary reference Kinberg teaches the use of mineral oil as the liquid. It is further noted that, per MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties and functions are presumed to be inherent. See also Titanium Metals Corp. v. Banner, 778 f.2d 775,227 USPQ 773 (Fed. Cir. 1985).  As such, the claimed properties in claims 5-6 are construed to be met based on the inherent specific gravity properties of mineral oil and mica powder. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the specific gravity of the mineral oil and visible matter is a known result effective variable for the movement characteristics of the visible matter and liquid, for example, a floating or swirling movement can be achieved. As extrinsic evidence, examiner cites to the teachings of Schaak (US Pat. No. 10,598,323) at column 7, lines 60-67, column 8, lines 8-22; Sampson (US Pat. No. 5,156,283) at column 3, lines 14-21; Smithies (US Pat. No. 4,686,784) at column 1; and Patterson (US Pat. No. 4,196,899) at column 2. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select the optimal specific gravity for the combined matter and liquid, including within the claimed range, via routine experimentation. The motivation is to provide a desired movement effect of the combined mix, and thus appealing aesthetics to the user of the die. 
With respect to claim 7, the die of Rybonator as modified above inherently comprises a density and therefore a specific gravity, however, this numeric value is not disclosed. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Within the dice art, the density of a die has been recognized as a result effective variable for the buoyancy of the die when used in liquid based agitators. See e.g. Hinz et al. (US Pat. No. 3,940,142) at Column 2. One ordinary skill in the art would further recognize that specific gravity and density are related and used to represent mass. One ordinary skill in the art would have found it obvious to select an optimal die specific gravity/density, via routine experimentation, to ensure that the die is able to float to the top during use with a water based liquid agitator.  


6.	Claims 8, 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rybonator (NPL – YouTube video “How to Make Your Own Dice Set I Swirling Glitter Dice” published 11/16/19 by Rybonator - https://www.youtube.com/watch?v=cT9ygQ4xROM ) in view of Benesh (NPL – YouTube video “Snow Globe dice video” published 10/5/17 by Rodney Benesh - https://www.youtube.com/watch?v=OHRrcPPBdnI) and even further in view of ADMITTED PRIOR ART.
With respect to claim 8, Rybonator teaches a method of making a random number generating die, comprising the steps of: a. providing a translucent vessel, wherein said step of providing a translucent vessel includes a step of injection molding a die (start at 4:17 of video); b. providing in said translucent vessel a liquid (water known to comprise specific gravity of 1; “recommend using water” – 2:38); c. providing visible matter inside said translucent vessel (“mica powder” – 1:15); d. sealing said translucent vessel so as to retain said liquid therein (sealed via resin); and e. said translucent vessel further having a plurality of translucent planar faces thereon, with alpha-numeric markings thereon, and each face configured so that said visible matter can be seen from a point outside of said translucent vessel (See video from 9:00 – 10:00 minutes.).
	Admittedly, it is unclear from the video if each face comprises a different alpha-numeric marking. However, it is ADMITTED PRIOR ART that such features are old and well known in the dice art. At time of invention, one ordinary skill in the art would have found it obvious to mark a different number for each face so as to provide equally weighted randomness for sequential numbers as is well known to traditional dice. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  SEE MPEP 2144.03
Lastly, Rybonator teaches the use of an independent liquid filled container, such that the liquid contacts the container’s inside surface as opposed to an inside surface of the vessel. However, Benesh, directed to the analogous art of dice, teaches a die vessel that utilizes a “snow-globe” effect such that the liquid/bead contents of the die contacts and conforms to a shape characteristic of an inside surface of the vessel/die (see video 0:01-0:47). At the time of invention, one ordinary skill in the art would have found it obvious to provide the liquid and mica powder of Rybonator directly within the vessel/die as taught by Benesh. This expectantly provides a snow-globe effect which is an old and well-known visual feature common to novelty items. This proposed modification is considered to have a reasonable expectation of success as the liquid of Rybonator can be easily supplied within the vesell/die without compromising the die. 
With respect to claims 11-12, Rybonator teaches a single globe (“glass orb” – 0:49) as opposed to a plurality or eight as claimed (it is noted that the combination of Benesh with Rybonator would teach one ordinary skill in the art two different embodiments: a first embodiment set forth above in the rejection of claim 1 where the globes are not-present; and a second embodiment where the globes are still present but the liquid and mica powder are also present outside the globes). However, per MPEP 2144.04, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  At paragraph [0025], applicant’s specification states that “any number of globes could be used depending upon the desired visual appearance”. As such, the number of globes is considered related to ornamentation and is considered an obvious aesthetic design choice. 
With respect to claims 15-16, the claimed structure is addressed above in the rejections of claim 8. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.  Here, Rybonator teaches a swirling using materials suggested by applicant’s specification (paragraph [0034]) - mixture of water and mica powder. At paragraph 35, applicant’s specification states that the swirling mixture “can be made to have a viscosity that results in forming drops”. It is further noted that viscosity is variable based on temperature, and the dice can be agitated or left alone to change its viscosity. As such, this swirling mixture of Rybonator is considered capable of being agitated to have a viscosity of the combined liquid and visible matter such that drops of said liquid and visible matter are caused to form inside said void, and wherein said viscosity is such that said drops are formed within said void and also fall within said void. In the alternative, examiner notes that the combined swirling mix inherently comprises a viscosity, but does not expressly disclose the viscosity. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Viscosity has been recognized as a result effective variable for liquid medium movement – See James et al. at paragraph [0059] - (US Pub. No. 2009/0255155) cited as extrinsic evidence. One ordinary skill in the art would have found it obvious to select an optimal viscosity of the based on the desired liquid medium movement. 
With respect to claims 17 and 18, secondary reference Benesh teaches wherein the void of the shell/die/vessel is free of any liquid filled containers such that the liquid/beads are directly provided into the vessel without a presence of an independent container therein. The motivation to combine is the same as stated above. Moreover, by removing the globes used by Ryobonator, manufacturing costs and time is reduced. This proposed modification is considered to have a reasonable expectation of success as the liquid of Rybonator can be easily supplied within the shell. 


Response to Arguments
7.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711